Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Taeyun Kim on February 26, 2021.

The application has been amended as follows: 
Claim 17 (currently amended):  A method for the cleavage of one or more silicon-silicon bonds in one or more polysilanes, which 
	said method comprising dissolving or suspending the one or more polysilanes in an ether-HCl solution, which is obtained by introducing HCl gas into the ether, to effect the cleavage of the at least one silicon-silicon bond to prepare a mixture including Si2Cl6.

Claim 18 (previously presented):  The method of claim 17, wherein the one or more polysilanes comprise halogenated polysilane.

wherein the halogenated polysilane is chlorinated polysilane.  

Claim 20 (currently amended):  The method of claim 18, wherein the halogenated polysilane is dissolved or suspended in ethyl ether-hydrochloric acid solution.

Claim 21 (canceled)

Claim 22 (currently amended):  The method according to claim 17, wherein the one or more polysilanes comprise a thermally produced halogenated polysilane. 

Claim 23 (currently amended):  The method according to claim 22, wherein the thermally produced halogenated polysilane is a thermally produced perchlorinated polysilane. 

Claim 24 (currently amended):  The method according to claim 17, wherein the one or more polysilanes is a plasma-chemically produced halogenated polysilane. 

Claim 25 (currently amended):  The method according to claim 23, wherein the thermally produced perchlorinated polysilane is reacted with HCl in diethyl ether (Et2O), to prepare a mixture including Si2Cl6.

Claim 26 (currently amended):  The method according to claim 24, wherein the plasma-chemically produced halogenated polysilane is reacted with HCl in Et2O, to prepare a mixture including Si2Cl6.

wherein the thermally produced perchlorinated polysilane is reacted with HCl in Et2O to prepare the mixture including XSi(SiCl3)3 where X = H or Cl.

Claim 28 (currently amended):  The method according to claim 26, wherein the plasma-chemically produced halogenated polysilane is reacted with HCl in Et2O to prepare the mixture including XSi(SiCl3)3 where X = H or Cl.

Claim 29 (currently amended):  The method according to claim 23, wherein the thermally produced perchlorinated polysilane is reacted with HCl in Et2O to prepare the mixture including X2Si(SiCl3)2 where X = H.

Claim 30 (currently amended)   The method according to claim 24, wherein the plasma-chemically produced halogenated polysilane is reacted with HCl in Et2O to prepare the mixture including X2Si(SiCl3)2  where X = H.

Claim 31 (canceled)

Claim 32 (currently amended):  The method according to claim 18, wherein Si2Cl6 ether-HCl solution obtained after cleavage.

Claim 33-37 (canceled) 

Claim 38 (currently amended):  The method of claim 19, wherein the chlorinated polysilane is perchlorinated polysilane.

Claim 39 (canceled)

1▬O▬R2, wherein R1 and R2 are alkyl groups.  

Claim 41 (previously presented):  The method according to claim 40 wherein R1 and R2 are ethyl groups.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: in the drawings, “Illustration” should be change to “Figure”, e.g. “Illustration 1” should be changed to “Figure 1”.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest a process for producing a product comprising Si2Cl6 by using a solution of ether-HCl to cleave one or more polysilanes, which are substituted by at least one substituent selected from the group consisting of halogen atoms or organic groups.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.